               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

AARON SLOAN,
       Plaintiff,                                 NO. 3:12-CV-1954

              v.                                  (JUDGE CAPUTO)
CHRISTOPHER CHAMBERS, et al.,
       Defendants.

                                MEMORANDUM
      Presently before me is a Motion to Dismiss (Doc. 109) filed by Defendant
Sheila McGinnis (“McGinnis”). Plaintiff Aaron Sloan (“Sloan”), formerly an inmate
at the State Correctional Institute at Camp Hill (“SCI-Camp Hill”), asserts claims in
his Amended Complaint against McGinnis for First Amendment retaliation,
conspiracy, and Eighth Amendment violations regarding the denial of meal
accommodations, the refusal to provide replacement prescription eye glasses, and the
denial of treatment for chronic abdominal pain. The motion to dismiss will be granted
in part and denied in part. Sloan’s First Amendment retaliation, conspiracy, and
Eighth Amendment denial of meal accommodations and failure to replace eye glasses
claims will be dismissed because Sloan was instructed not to plead such causes of
action when he was granted leave to file his Amended Complaint. However, the
Eighth Amendment claim concerning the denial of medical care for Sloan’s abdominal
condition will not be dismissed because McGinnis has not moved for dismissal of this
claim and the facts pled in the Amended Complaint state a claim for relief that is
plausible on its face.
                                   I. Background
      Sloan commenced this action pro se on October 1, 2012 concerning, inter alia,
the alleged violations of his constitutional rights while he was housed in the Special
Management Unit (“SMU”) at SCI-Camp Hill. (See Doc. 1, generally). Named as
Defendants in the Complaint were CO Goss, CO Evans, CO Duncan, CO
Shellenberger, Counselor Ellenberger, Lieutenant Flowers, Lieutenant Flinn, Unit
Manager Chambers, Unit Manager Carberry, Psych. Kalsky, Superintendent Murray,
and the Pennsylvania Department of Corrections Bureau of Healthcare Services. (See
id.). Although Nurse Sheila McGinnis (“McGinnis”) was identified once in the
Complaint as a Defendant, she was not named as a Defendant in the caption of the
Complaint. (See id. at ¶ 20). As a result, McGinnis was not listed as a party on the
docket and was not served with a copy of the Complaint. (See Doc. 94, 33).
      Defendants moved for summary judgment on May 30, 2014, and that motion
was disposed of by Memorandum and Order dated August 11, 2016. (See Docs. 93-
95, generally). In disposing of that motion, I observed that McGinnis had not been
named in the caption of the Complaint as a Defendant as required by Federal Rule of
Civil Procedure 10(a). (See Doc. 94, 33-34). Nevertheless, based on the fact that
Sloan is proceeding in this action pro se, McGinnis was not dismissed as a Defendant
for the lack of compliance with Rule 10. (See id.).
      I proceeded to review the claims lodged against McGinnis. (See id.). The sole
allegation against McGinnis provided: “Between the approximate time period of Oct.
1, 2010 and April 30, 2011 defendant Nurse Sheila McGinnis (McGinnis) denied
Plaintiff medical treatment for non-medical reasons with the approval of Murray,
Taggart, Doe 3 and other prison officials though it was known such should not be
done and it should be provided.” (Id. (quoting Doc. 1, ¶ 20)). This allegation, as
explained, failed to meet the requirements of Rule 8 in that while Sloan alleged that
McGinnis denied him medical care, he did not specify “when she denied him
necessary medical care, what serious medical need was ignored, what harm was
suffered as a consequence of her actions, or why he believes her treatment decisions
were based on non-medical reasons.” (Id. at 34). Thus, the Complaint failed to state
a claim against McGinnis. (See id.).
      Sloan was given the opportunity to file an amended complaint strictly as to his
                                         2
claims against McGinnis. (See id. at 34-35). In so doing, Sloan was instructed that:
            [He] shall not re-file any claims disposed of in this
            memorandum and accompanying order in his amended
            complaint. Specifically, Mr. Sloan shall not include claims
            related to the following: (1) his denial of extra legal
            materials in his SMU cell; (2) the alleged “attempt” on his
            life; (3) denial of access to his legal materials while housed
            in the SMU; (4) denial of mental health therapy; (5) denial
            of an Eid al-Fitr meal; (6) his alleged receipt of a retaliatory
            misconduct (A77147); (7) the loss of two draft lawsuits by
            two non-defendants; (8) the denial of personal property and
            clothing per grievances 366105, 366758 and 367140; (9)
            issues concerning the lighting in his SMU cell; (10) the
            retaliatory denial of shaving opportunities; (11) retaliatory
            placement on a food loaf diet; (12) Eighth Amendment claim
            related to his receipt of “bean filled” food loaf; (13) any due
            process violation concerning destruction of prescription eye
            glasses; (14) claims of verbal harassment; (15) his
            conspiracy claim; and (16) any claims against the Bureau of
            Health Care Services.
(Id. at 35 n.14). As to Sloan’s claim regarding his prescription eye glasses, he was
informed that:
            The surviving claim concerning Mr. Sloan's prescription eye
            glasses is limited to their confiscation by Defendants
            Flowers and Flinn. As previously noted, grievance 353035
            concerning the delay in Mr. Sloan's receipt of replacement
            eyeglasses was dismissed by SOIGA due to his failure to
            provide the required documents. Accordingly, Mr. Sloan
            may not bring an Eighth Amendment claim related to his
            delay in receipt of a replacement pair by prison officials or
            medical staff.
(Id. at 27 n.8) (emphasis added).
      The Order accompanying that decision also limited the claims Sloan was
authorized to pursue in the Amended Complaint:
            7.        Within twenty-one (21) days of this Order, Mr. Sloan
                      shall file an amended complaint exclusively as to his
                      Eighth Amendment claims against Nurse McGinnis.
            ...
            9.        Mr. Sloan’s failure to file an amended complaint as to
                      his Eighth Amendment claims against Nurse
                      McGinnis will result in this dismissal of all claims
                      against this Defendant pursuant to 42 U.S.C. §
                      1915(e)(2)(B) and Fed. R. Civ. P. 41(b).
(Doc. 95, ¶¶ 7, 9).
                                             3
       Sloan filed his Amended Complaint against McGinnis on September 30, 2016.
(See Doc. 101, generally). The facts alleged therein are as follows:
       Prior to his arrival at SCI-Camp Hill on August 3, 2010, Sloan had a well-
documented record of: (1) allergies to seafood, beans, strawberries, and oranges; (2)
complications with abdominal pains; and (3) a visual impairment requiring
prescription eye glasses. (See id. at ¶ 1). Sloan made requests and complaints to
prison officials at SCI-Camp Hill. (See id. at ¶ 2). Sloan provided McGinnis, a nurse
at SCI-Camp Hill, with copies of grievances, responses, and medical records detailing
these conditions. (See id. at ¶ 3). McGinnis, though, refused to document Sloan’s
requests for medical treatment and meal accommodations or provide him same
because he questioned her competence and qualifications. (See id. at ¶¶ 5-6).
McGinnis made these decisions for non-medical reasons and directed other prison
officials to deny Sloan previously prescribed treatments. (See id.). McGinnis also
falsified records. (See id. at ¶ 7). As a result of McGinnis’ conduct and that of her
“cohorts/co-conspirators,” Sloan suffered from inadequate meals, blurry vision, and
chronic abdominal pains, headaches, and eye pains. (Id. at ¶ 8).
       Based on these facts, Sloan contends that McGinnis violated his rights under the
First, Eighth, and Fourteenth Amendments to the United States Constitution. (See id.
at ¶ 8).
       McGinnis moved to dismiss Sloan’s Amended Complaint. (See Doc. 109,
generally). In support, McGinnis argues that the claims concerning meal
accommodations and prescription eyewear should be dismissed given that Sloan was
directed not to re-file such claims. (See Doc. 111, 4). Second, McGinnis contends
that the Amended Complaint fails to plead a cognizable conspiracy claim. (See id. at
5-6). Finally, the First Amendment retaliation claim fails, says McGinnis, because
Sloan fails to plead any protected activity or that she engaged in any retaliatory
conduct in response thereto. (See id. at 7-9).
       Sloan filed a brief in opposition to the motion to dismiss disputing that any of
                                          4
his claims are subject to dismissal. (See Doc. 120, generally). Specifically, he insists
that he may proceed with his meal accommodations and prescription eye glasses
claims against McGinnis, that the conspiracy claim satisfies the applicable pleading
requirements, and that he sufficiently alleges constitutionally protected conduct and
retaliation related thereto by McGinnis. (See id.).
      The motion to dismiss has been fully briefed. It is now ripe for disposition.
                                  II. Legal Standard
      Federal Rule of Civil Procedure 12(b)(6) provides for the dismissal of a
complaint, in whole or in part, for failure to state a claim upon which relief can be
granted. See Fed. R. Civ. P. 12(b)(6). “Under the ‘notice pleading’ standard
embodied in Rule 8 of the Federal Rules of Civil Procedure, a plaintiff must come
forward with ‘a short and plain statement of the claim showing that the pleader is
entitled to relief.’” Thompson v. Real Estate Mortg. Network, 748 F.3d 142, 147 (3d
Cir. 2014) (quoting Fed. R. Civ. P. 8(a)(2)).
      When resolving a Rule 12(b)(6) motion, “a court must consider no more than
whether the complaint establishes ‘enough facts to raise a reasonable expectation that
discovery will reveal evidence of the necessary elements’ of the cause of action.”
Trzaska v. L’Oreal USA, Inc., 865 F. 3d 155, 162 (3d Cir. 2017) (quoting Connelly v.
Lane Constr. Corp., 809 F.3d 780, 789 (3d Cir. 2016)). In reviewing the sufficiency
of a complaint, a court must take three steps: (1) identify the elements of the claim; (2)
identify conclusions that are not entitled to the assumption of truth; and (3) assume the
veracity of the well-pleaded factual allegations and determine whether they plausibly
give rise to an entitlement to relief. See Connelly, 809 F.3d at 787 (citations omitted).
“To survive a motion to dismiss, a complaint must contain sufficient factual matter,
accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.
Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) (quoting Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007)).


                                           5
                                   III. Discussion
      From my review of the Amended Complaint, Sloan purports to set forth the
following claims: (1) Eighth Amendment violation for the denial of prescription eye
glasses; (2) Eighth Amendment violation for the refusal to treat his chronic abdominal
pain; (3) Eighth Amendment violation for failing to provide proper meals and
accommodate his food allergies; (4) First Amendment retaliation; and (5) conspiracy.
      Sloan’s claims for Eighth Amendment denial of prescription glasses and meal
accommodations, First Amendment retaliation, and conspiracy will be dismissed.
First, with respect to his claims regarding the replacement of his eye glasses, I have
already found that Sloan is unable to advance a viable claim on that issue. (See Doc.
94, 27 n.8). While Sloan filed grievance 353035 concerning the replacement of his
eye glasses, this grievance was ultimately dismissed for failure to provide the required
documents. (See id.). Because of that, I concluded that Sloan “may not bring an
Eighth Amendment claim related to his delay in receipt of a replacement pair by
prison officials or medical staff.”     (Id.) (emphasis added).     Thus, the Eighth
Amendment claim against McGinnis for the denial of replacement glasses will be
dismissed.
      Sloan’s Eighth Amendment claim pertaining to the denial of meal
accommodations will be dismissed as well. In granting Sloan the opportunity to file
the Amended Complaint, he was instructed to avoid re-filing claims previously
disposed of, including his “Eighth Amendment claim related to his receipt of ‘bean
filled’ food loaf.” (Doc. 94, 35 n.14). Despite this, Sloan included such a claim in the
Amended Complaint, arguing that the prior decision “applied to all the named and
unnamed defendants except for defendant McGinnis. As the analysis of the meal
accommodations . . . was applied to other defendants only, it should not bar those
claims from being raised against defendant McGinnis when the defense never
previously argued against these claims on her behalf.” (Doc. 120, 3).
      Sloan’s position is not convincing. For one, McGinnis had not been served with
                                          6
the Complaint or identified as a party therein, so the defense had no reason to argue
for her dismissal from this action. More significantly, though, is the fact that Sloan
was directed to refrain from including an Eighth Amendment claim against McGinnis
related to the denial of meal accommodations in the Amended Complaint. Sloan does
not offer a meaningful justification for disregarding that decision. Accordingly, the
Eighth Amendment claim related to his meal accommodations will be dismissed.
      Likewise, the First Amendment retaliation and conspiracy claims are subject to
dismissal for failure to comply with the August 11, 2016 Memorandum and Order. As
quoted above, that Order made clear that Sloan was to file the Amended Complaint
“exclusively as to his Eighth Amendment claims against Nurse McGinnis.” (Doc. 95,
¶ 7) (emphasis added). This Order was consistent with the direction to Sloan that he
was not to include in the Amended Complaint claims against McGinnis for “retaliatory
placement on a food loaf diet” or conspiracy. (See Doc. 94, 35 n.14). Thus, the
inclusion of the First Amendment retaliation and conspiracy claims in the Amended
Complaint was improper. Those claims will be dismissed.
      That leaves Sloan’s Eighth Amendment claim based on the refusal to treat his
chronic abdominal pain as his sole remaining cause of action against McGinnis.
Notably, while she seeks dismissal of the Amended Complaint in its entirety, (see Doc.
109-1, generally), McGinnis does not provide any argument supporting the dismissal
of Sloan’s claim regarding the lack of treatment for his abdominal pain. (See Doc.
111, generally).
      The Eighth Amendment prohibits the imposition of “unnecessary and wanton
infliction of pain contrary to contemporary standards of decency.” Helling v.
McKinney, 509 U.S. 25, 32 (1993). In Estelle v. Gamble, 429 U.S. 97 (1976), the
Supreme Court held that “the Eighth Amendment’s prohibition against cruel and
unusual punishment requires prison officials to provide basic medical treatment to
those who it has incarcerated.” Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999).
This follows from the view that the “denial of medical care may result in pain and
                                          7
suffering, which no one suggests would serve any penological purpose.” Estelle, 429
U.S. at 103. To state a claim under the Eighth Amendment for the denial of medical
care, a prisoner must allege “(1) that the defendants were deliberately indifferent to
[his] medical needs and (2) that those needs were serious.” Rouse, 182 F.3d at 197.1
      Sloan will be permitted to proceed with this claim. For present purposes, Sloan
provides sufficient factual matter to support a plausible Eighth Amendment denial of
medical care claim. Sloan alleges that he has chronic abdominal pain, that he has been
prescribed treatment for this condition, that he informed McGinnis of this condition,
and that he provided her medical records reflecting same. Yet, despite this knowledge,
McGinnis denied treatment for non-medical reasons, i.e., her personal animus against
him. On these allegations, and noting both Sloan’s status as a pro se litigant and the
lack of argument by McGinnis for dismissal of this cause of action, Sloan will be
permitted to continue with his Eighth Amendment claim against McGinnis pertaining
to the denial of treatment for his chronic abdominal pain.
                                      IV. Conclusion
      For the above stated reasons, the motion to dismiss filed by McGinnis will be
granted in part and denied in part. All claims against McGinnis except the Eighth
Amendment claim for refusal to treat his chronic abdominal pain will be dismissed.
      An appropriate order follows.
October 18, 2018                                      /s/ A. Richard Caputo
Date                                                  A. Richard Caputo
                                                      United States District Judge


 1
        Deliberate indifference to a serious medical need involves the “unnecessary and
        wanton infliction of pain.” Estelle, 429 U.S. at 104. Such indifference may be
        show by an intentional refusal to provide care, delayed provision of medical
        treatment for non-medical reasons, denial of prescribed medical treatment, denial
        of reasonable requests for treatment that results in suffering or risk of injury,
        Durmer v. O'Carroll, 991 F.2d 64, 68 (3d Cir. 1993), or “persistent conduct in the
        face of resultant pain and risk of permanent injury.” White v. Napoleon, 897 F.2d
        103, 109 (3d Cir. 1990).

                                              8
